PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/941,758
Filing Date: 29 Jul 2020
Appellant(s): UiPath, Inc.



__________________
Michael Aristo Leonard II
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/26/2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/2/2021 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler, et al., U.S. PGPUB No. 2021/0026594 (“Kessler”), in view of Chaturvedi, et al., U.S. PGPUB No. 2012/0173998 (“Chaturvedi”).
Kessler teaches a system and method for automated control of graphical user interfaces. With regard to Claim 1, Kessler teaches a computer program for using a user interface (UI) object repository for robotic process automation (RPA) at runtime embodied on a non-transitory computer-readable medium, the computer program configured to cause at least one processor to: 
execute an RPA workflow ([0018] describes automating applications for robotic process automation. [0093] describes a user interface for creating a set of actions for performing RPA, and [0096] describes that the set of actions can be stored and subsequently invoked and executed from storage by a handler function); and 
call one or more UI descriptors referenced in one or more respective activities of the RPA workflow from one or more UI object libraries of a UI object repository, wherein the UI descriptors identify respective graphical elements in the UI for the respective activities in the RPA workflow at runtime ([0097]-[0099] describe that the user creates actions and maps actions to intents, where the mapping uses a dynamic descriptor. The actions carried out by the descriptor in response to a determined intent follow screen labels to populate GUI elements with specified information. [0101] describes that compiled descriptors can be stored and made accessible through a menu. [0049] describes a shared object library includes the intent module).
Chaturvedi teaches that the UI object repository comprises UI descriptors corresponding to one or more screens from multiple application versions of an application. [0029] describes storing GUI objects in a GUI object store. [0030] describes that stored GUI objects have properties associated therewith, including a hierarchy describing the application UI’s GUI objects, which are used by automation scripts to recognize the objects. [0031] describes that an object exists for a starting version of an application, and when changes are made, the new version is stored with properties for the new version of the application. The automation tool can then select the proper GUI element at runtime.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chaturvedi with Kessler. Chaturvedi describes at [0003] that a problem in the prior art is that running automation scripts using different versions of an application requires continually updating and rolling back changes to the object properties. By using the methods of Chaturvedi, multiple application versions can be used to run scripts, since the system maintains properties for each of a plurality of versions. One of skill in the art would seek to combine this aspect of Chaturvedi with Kessler, to improve user experience by making the system more easily compatible with multiple application versions.
Claim 9 recites a method substantially the same as a method carried out by the computer program of Claim 1, and is similarly rejected. 
With regard to Claim 2, Kessler teaches that the one or more UI descriptors are called via one or more web services. [0021] describes that a computing device includes a server, which is described at [0025] as also communicating with a cloud speech-to-text module, and which contains the intent module.
Claim 10 recites a method carried out by the computer program of Claim 2, and is similarly rejected. Claim 17 recites a method incorporating the additional method step of Claim 2, and is likewise rejected.
With regard to Claim 3, Chaturvedi teaches that the computer program is configured to call a version of the one or more UI descriptors via the UI repository that corresponds with an application version from the multiple application versions of the application. [0031] describes that the automation tool can use a stored object map to select the appropriate GUI object version for recognition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chaturvedi with Kessler. Chaturvedi describes at [0003] that a problem in the prior art is that running automation scripts using different versions of an application requires continually updating and rolling back changes to the object properties. By using the methods of Chaturvedi, multiple application versions can be used to run scripts, since the system maintains properties for each of a plurality of versions. One of skill in the art would seek to combine this aspect of Chaturvedi with Kessler, to improve user experience by making the system more easily compatible with multiple application versions.
Claim 11 recites a method carried out by the computer program of Claim 3, and is similarly rejected.
With regard to Claim 4, Kessler teaches that the RPA workflow comprises a selector-based identification activity, a computer vision (CV)-based identification activity, a unified target identification activity, an image matching identification activity, a selector and optical character recognition (OCR)-based identification activity, or a combination thereof. [0082]-[0083] describes that the GUI components which are to be updated in processing a workflow can be identified through a visual analysis of page elements, as well as recognition of text associated with a particular interface component.
Claim 12 recites a method carried out by the computer program of Claim 4, and is similarly rejected. Claim 18 recites a method incorporating the additional method step of Claim 4, and is likewise rejected.
With regard to Claim 6, Kessler teaches that the one or more object libraries are configured as dependencies of the computer program. [0068] describes that an intent handler is a class that implements a function and exposes the speech synthesis. The invocation of descriptors is dependent on the application executing to perform the speech synthesis.
Claim 14 recites a method carried out by the computer program of Claim 6, and is similarly rejected. 
With regard to Claim 7, Kessler teaches that an application shown in the UI is a web application and the one or more UI descriptors comprise HyperText Markup Language (HTML) paths to the respective graphical elements for the one or more corresponding UI descriptors. [0075] describes that for HTML pages, GUI elements can be referenced by identifiers using CSS selectors or XPath statements for manipulating particular HTML elements.
Claim 15 recites a method carried out by the computer program of Claim 7, and is similarly rejected. Claim 20 recites a method incorporating the additional method step of Claim 5, and is likewise rejected.
With regard to Claim 8, Kessler teaches that the computer program is or comprises an RPA robot. [0018] describes that the speech synthesis application includes automating applications using RPA.
Claim 16 recites a method substantially the same as a method incorporating steps carried out by the computer program from Claims 1, 3, 6 and 8, and the claim is therefore similarly rejected under the rationales given for rejecting those claims.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler, in view of Chaturvedi, and in view of Shenfield, U.S. PGPUB No. 2007/0201654 (“Shenfield”).
With regard to Claim 5, Shenfield teaches wherein at least one of the one or more UI object libraries is an encapsulation of UI descriptors grouped by applications, application versions, and screens. [0050]-[0052] describe that presentation components can be defined for a particular application and as discrete screens that the components each make up. These components can be stored as linked with workflow components which are a series of instructions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Shenfield with Kessler and Chaturvedi. Shenfield teaches methods which permit for interface definitions to be specified for a wide variety of application types. In combination with Kessler, specifying application interface components this way would permit the extension of an application with the voice intent system without requiring the machine learning steps described in Kessler to enable identifying and carrying out actions. Therefore, one of skill in the art would be motivated to combine elements of Shenfield with Kessler and Chaturvedi, to reduce the computation power required in some instances by providing application GUI specifications instead of relying on machine learning for every application outside of HTML.
Claim 13 recites a method carried out by the computer program of Claim 5, and is similarly rejected. Claim 19 recites a method incorporating the additional method step of Claim 5, and is likewise rejected.






(2) Response to Argument
Appellant argues with regard to Claim 1 that Kessler does not teach “call[ing] one or more UI descriptors referenced in one or more respective activities of the RPA workflow from one or more UI object libraries of a UI object repository.” Appellant first argues at p. 23 of the Appeal Brief that the descriptors of Kessler are not called from one or more UI object libraries. Appellant argues that the shared objects of Fig. 2 do not constitute a shared object library, and that there is no UI object repository therein.
However, Kessler does teach these limitations. [0089]-[0091] describe that the “intents” described in the system are recognized by the system corresponding to voice input. The actions associated with the intent can be carried out when the intent is recognized in voice input, including RPA. One or more of the actions can be GUI actions, which includes mapping an action to a control using internal control names. [0076] describes that the voice control hub includes references for GUI elements, which can be coded as UUIDs but may also use more natural references. 
Kessler further teaches at [0098]-[0101] that actions mapped to an intent can specify one or more GUI controls to update, where [0093] describes that actions include GUI-based actions for RPA. Descriptors are generated based on the mapping created by the user, and then stored. In addition, [0096] describes that selected actions for an intent can be saved as a customer intent in a database, so that when the intent is later recognized, the set of actions can be carried out, where Kessler explicitly states as described above that actions which are GUI actions are carried out by mapping actions to GUI elements using a UUID or other type of reference.
Claim 1 states that “the UI descriptors identify respective graphical elements in the UI for the respective activities in the RPA workflow at runtime.” As explained above, Kessler teaches that references to GUI elements are stored as part of a collection of actions that are to be carried out based on detecting an expressed user intent, including RPA workflow actions. Therefore, Kessler teaches the UI descriptors as claimed. 
It is therefore unclear from Appellant’s remarks how Kessler is deficient in teaching “one or more UI object libraries of a UI object repository.” The UI object repository is claimed as comprising UI descriptors. [0083] of Appellant’s own specification states that a UI object library is defined as “a collection of UI descriptors.”  Kessler teaches that UI descriptors are stored in relation to automated actions associated with intents. Kessler further teaches at [0094] that actions automating tasks can be shared among users, indicating that actions including descriptors referencing one or more GUI elements are stored to be shared among users. 
Therefore, Kessler teaches stored collections of UI descriptors, and the loading of descriptors from storage for performing an RPA workflow, and therefore teaches “call[ing] one or more UI descriptors referenced in one or more respective activities of the RPA workflow from one or more UI object libraries of a UI object repository,” under the broadest reasonable interpretation of the claim limitation, in light of the specification.
Appellant then argues on p. 27 of the Appeal Brief that Chaturvedi does not teach or suggest “the UI object repository comprises UI descriptors corresponding to one or more screens from multiple application versions of an application.” Appellant recognizes that Chaturvedi teaches that GUI object properties are stored in an object map for multiple versions of an application at p. 31 of the Appeal Brief, however Appellant contends that Chaturvedi fails to disclose that GUI objects correspond to one or more screens as claimed.
Appellant’s sole argument appears to be that Chaturvedi does not mention the word “screen,” and therefore does not teach the limitation that GUI objects correspond to one or more screens. However, it is not clear from Appellant’s brief how the elements in Chaturvedi do not correspond to one or more screens from multiple application versions. 
Appellant’s specification at [0071] states that a “screen” is an image of an application UI or a portion of the application UI at a certain point in time. Chaturvedi teaches at [0031] that each GUI object in a starting version of an application is recorded by the system. These objects correspond to “one or more screens,” in that they are the objects which make up the graphical presentation of the application version which is displayed to users. They correspond to a certain point in time in that they are associated with the application presentation at a given point in time. [0071] of Appellant’s specification even states, “[a]n ‘application’ or a version of a given application may be a union of screens in this context,” thereby indicating that Chaturvedi recording object properties for an application falls under a broadest reasonable interpretation of “screen.”
Appellant then argues with regard to Claim 2 that Kessler is silent with regard to the claimed calling of UI descriptors via one or more web services. In addition to the cited paragraphs in the rejection, Kessler teaches at [0096] that a handler function queries a database to identify and load a set of actions corresponding to an intent, where as described above this includes UI descriptors that reference target GUI elements. [0035] describes that the data store can be located remote from the user device, which teaches or suggests to one of skill in the art the use of a web service in retrieving data therefrom.
Appellant then argues with regard to Claim 6 that Kessler does not teach that the UI object libraries are configured as dependencies. However, this appears to merely be a conclusory statement. Appellant does not explain how the claim limitation is being interpreted or how, specifically, the prior art fails to teach or suggest this element. Therefore, this argument is not sufficient to overcome the rejection.
Appellant then argues with regard to Claim 5 that Shenfield is deficient in teaching a UI object library that is an encapsulation of UU descriptors grouped by applications, application versions, and screens. This also appears to be a conclusory argument, as Appellant merely states that what Shenfield discloses does not teach or suggest the limitation at issue. Appellant argues [0025] of Shenfield, which was not relied upon in the rejection, and therefore this argument also appears to be non-responsive to the rejection.
To the extent independent Claims 9 and 16 are argued separately, those arguments appear to restate the arguments regarding Claim 1. Examiner submits that those claims likewise are properly rejected in light of the cited references, for the reasons given both in this response and the previous rejection. Similarly, other dependent claims argued independently appear to be restating arguments already covered by the above response, and those claims as well as any not argued separate from the independent claims are properly rejected for the above reasons.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
Conferees:
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177       

                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.